Citation Nr: 1535593	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic nausea (nausea), including as secondary to service-connected status postoperative cholecystectomy.

2.  Entitlement to service connection for a liver disorder claimed as liver distension, including as secondary to service-connected status postoperative cholecystectomy.

3.  Entitlement to service connection for a disability manifested by hemorrhoids (hemorrhoids), including as secondary to service-connected status postoperative cholecystectomy.

4.  Entitlement to service connection for diverticulitis with right-sided abdominal pain and chronic constipation, including as secondary to service-connected status postoperative cholecystectomy.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1965.  He also served with the U.S. Navy Reserve from 1962 to 1963 with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision, issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issues were previously before the Board in August 2014.  The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) was also on appeal at that time.  The issue was granted in a February 2015 rating decision, and, to date, the Veteran has not expressed disagreement with the decision.  The Board notes that the time for appeal of this decision has not expired.  

In the August 2014 decision, the Board remanded the claims for additional development to include new VA examinations.  The Veteran underwent the requested examinations in September 2014.  There was compliance, certainly substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141.

In a September 2014 VA examination report, the noted a diagnosis of hepatitis which may have had its onset in service, the Board interprets this statement as a new claim.  The issue of entitlement to service connection for hepatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for chronic nausea is addressed in the remand portion of the decision below is remanded to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids were not present in service and are not etiologically related to service or service-connected disability.

2.  The Veteran's diverticulitis was not present in service and is not etiologically related to service or service-connected disability.

3.  The Veteran's liver disorder claimed as liver distension was not present in service and is not etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The requirements for service connection for diverticulitis are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The requirements for service connection for a liver disorder claimed as liver distention are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  March 2010 and July 2013 letters satisfied the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of how VA determines a disability rating and effective date once entitlement to service connection has been established, so even concerning these 'downstream' elements of the claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has met its duty to assist the Veteran in fully developing these claims.  To this end, his service personnel records, service treatment records (STRs), and identified post-service VA and private treatment records have been obtained.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Records were requested from the Social Security Administration (SSA); however, they were found unavailable.  The Veteran was notified of this development in November 2014.

This duty-to-assist obligation may also include providing a VA compensation examination for a medical nexus opinion, if necessary to assist in deciding a claim, and he was provided VA examinations for his claims in June 2005, March 2010, August 2013, and September 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  A review of the examination report, in conjunction, confirms the examiners considered the Veteran's description and history of his symptoms, reviewed the claim file, performed a comprehensive evaluation, and provided a detailed report of the findings with a clear opinion and rationale connecting the evidence to conclusions.  The examination and reports therefore are adequate, such that additional examination and/or opinion is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (requiring that VA ensure the adequacy of any examination and opinion provided).

II.  Rules and Regulations

A veteran is an individual who served in the active military, naval, or air service and was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  Active military, naval, and air service includes active duty, any period of ACDUTRA during which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (INACDUTRA) during which the individual was disabled or died from any injury incurred or aggravated in the line of duty or from acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(1), (22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, no matter how remote, are generally service connected unless attributable to other ('intercurrent') causes.  If a disease is noted in service but the chronicity of it is not adequately supported, or legitimately questionable, then a showing of continuity of symptomatology after separation from service is required to link current disability to service.  Consider also that entitlement to service connection based on chronicity or continuity of symptomatology pursuant to § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's current claims are on the list of chronic diseases in the statute or regulation. 

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In deciding claims, VA adjudicators are directed to assess the probative value (competency and credibility) of both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service-connection claim).

II.  Factual Background 

The Veteran contends that his current hemorrhoids, diverticulitis, and liver distention are secondary to his service-connected status post-operative cholecystectomy, meaning caused or aggravated by his service-connected disability.  He is alternatively alleging that his hemorrhoids, diverticulitis, and liver distention were directly related to in-service trauma during a period of ACDUTRA prior to his active service. 

Service personnel records indicate the Veteran was on ACDUTRA from December 22, 1962 to January 5, 1963. 

Service treatment records (STRs) are negative for complaints of hemorrhoids, diverticulitis, and a liver disorder.  A February 1962 enlistment examination was negative for genitourinary or gastrointestimal abnormalities.  A February 1963 examination was negative for such abnormalities.  In a February 1963 active duty report of medical history, the Veteran reported frequent indigestion and stomach, liver or intestinal trouble.  The examiner noted he was treated for spasmodic pylorus.  The Veteran denied any other injury or illness other than noted and denied that he treated himself for any illnesses other than a minor cold.  An upper GI series dated in June 1963 was completely negative.  In a September 1963 STRs, the Veteran reported he had had recurrent epigastric pain for the past five years.  An October 1963 STR noted that the Veteran approximated that in the middle of September 1963, he developed manifestation of burning epigastric pain, which was maintained on an ulcer type regime and became asymptomatic.  This discomfort, associated with persistent nausea and vomiting, recurred three days prior to his admission and on the day of admission he was found to be icteric with his liver being palpable several centimeters beneath the costal margin.  The diagnosis was infectious hepatitis.  A liver biopsy showed no evidence of hepatitis.  Additional STRs included multiple complaints of stomach pain diagnosed as spasmodic pyloric valve, peptic ulcer, mild gastroenteritis, and chronic cholelithiasis.  The Veteran underwent removal of his gallbladder in May 1964.  Upon separation examination in June 1965, the abdomen and anus and rectum were noted as normal.  

During a March 1969 VA examination, the Veteran denied acute upper abdominal pain since surgery in May 1964.  The Veteran also reported no recurrence of jaundice.  A February 1969 GI series was negative.  During the examination, the Veteran reported a history of "gas," stating he burped a great deal, and he passed gas.  There was no actual vomiting.  The examiner noted no diseases of the liver and no disease of the upper gastrointestinal tract found. 

In a January 2004 VA progress note, the Veteran reported a history of GERD, and denied constipation or diarrhea.  Upon examination, the abdomen was soft, non-tender, with positive bowel sounds.  In a February 2004 VA progress note, the Veteran complained of hemorrhoids, and the examiner noted the rectal exam was positive for hemorrhoidal tag.  In a January 2005 VA progress note, the Veteran complained of alternating diarrhea and constipation.  He reported a history of colonoscopy four years ago which was normal.  

In a February 2005 letter, the Veteran's treating physician, S. E., D.O., stated that in 1962, the Veteran was in the military and subsequently operating a large caliber projectile launcher when he had a high velocity impact into his abdominal region.  That high velocity impact subsequently caused him to have internal injuries including a laceration to his fundus of his stomach and also damage to the gallbladder and liver structure.  The Veteran reported he sought medical attention at that time.  It required an emergency cholecystectomy.  Since that time, he had had ongoing difficulty evacuating his bowels.  Over the years, the pain had increasingly become worse.  He also noted that the Veteran had had more and more difficulty with bloating, abdominal pain, distension.  He had problems with his bowels alternating between constipation and diarrhea.  He had some generalized abdominal distension.  There was some generalized tenderness, particularly in the splenic and hepatic flexures.  The doctor recommended an EGD and a colonoscopy.  The Veteran reported some changes in his bowel habits with some uncertain evidence of melena.  The physician opined that this high velocity impact injury that the Veteran had while he was in the service could have caused him to have the chronicity and abdominal pain that he was now suffering.  The physician also stated that many of his symptoms appeared to be secondary to a traumatic injury that happened years ago. 

During a June 2005 VA examination, the Veteran reported trauma to his abdomen in 1963.  Subsequently, he developed abdominal pain, jaundice, and on assessment, he was found to have no gallbladder function and his gallbladder was removed.  He reported complaints of constipation, nausea, intermittent diarrhea, heartburn, gas, and indigestion, following eating.  He denied gastrointestinal bleeding, although he reported hemorrhoids for 15 years.  The examiner noted a negative upper gastrointestinal (GI) series.  An abdomen ultrasound showed an increase echogenicity of the liver which was a nonspecific finding and may represent focal fatty infiltration of the liver, hepatitis, or evolving cirrhosis.  The examiner determined that the Veteran's intestinal symptoms were variously due to irritable bowel syndrome (IBS) and/or reflux.  The examiner determined that these were not diagnosed in the service and would not be considered service-connected problems.  

In a June 2006 VA progress note, the Veteran complained of lower left quadrant pain for four days and constipation for four days.  He denied trauma to the area.  The examiner indicated a diagnosis of diverticulosis by colonoscopy in 2005.  Additional VA progress notes indicate ongoing complaints of hemorrhoids, diverticulitis, and constipation without discussion of etiology.  

In a January 2010 letter, J. W., M.D., stated that the Veteran had a history of a projectile injury to his abdomen in 1963.  He subsequently had an exploratory abdominal surgery resulting in an appendectomy, cholecystectomy, and common bile duct reconstruction.  Since that time, he had had chronic right-sided abdominal pain and chronic constipation.  The Veteran also complained of intermittent nausea and bloating and problems with hemorrhoids.  The physician stated that the Veteran had diverticulosis and took Miralax daily. 

During a March 2010 VA examination, the Veteran reported that when he was on a training cruise with a reserve unit in the Navy Reserve in 1962, he was on a bottom section of a gun turret when a fellow sailor apparently lost control of a 5 inch shell and he "was hit in right side of upper abdomen after the shell was dropped about 3 feet onto me."  The Veteran stated he had later bruising in the area.  The examiner reported that there was no evidence noted in records regarding this incident being then reported or confirmed in records reviewed by examiner.  The examiner noted the Veteran had been diagnosed with diverticulosis since 2006.  The examiner reviewed previous examinations that indicated his hemorrhoids actually started in about 1990.  After physical examination and review of the claims file the examiner reported diagnoses of IBS, diagnosed in mid-2000, but was now more likely than not diverticulitis/diverticulosis as cause of bowel problems; diverticulosis/diverticulitis; and, hemorrhoids, onset from records appeared to be about 1990, and aggravated by Veteran's current problems with the bowels noted from diverticulosis.  The examiner found that the Veteran's abdominal pain was now being noted is less likely than not related to the service-connected cholecystectomy and was more likely than not related to diagnosed and treated nonservice-connected diverticulitis.  Mild hepatomegaly with fatty infiltration was considered a normal variant in older patients who were status post cholecystectomy; therefore, claimed liver distention was less likely than not related to the prior cholecystectomy in 1964.  Hemorrhoids were less likely than not caused by or a result of the service-connected cholecystectomy.  Chronic constipation was indicated as less likely than not related to service-connected cholecystectomy and was more likely as not related to diverticulosis and diverticulitis diagnosed in 2000's.  Diverticulitis, diagnosed in 2006, was found less likely as not related to the service-connected cholecystectomy since no evidence medical literature of any causation of diverticulitis condition and status-post cholecystectomy.  Finally, the examiner indicated that the Veteran's chronic nausea was documented in records prior to his entrance into the military service and was improved after had the gallbladder operation and was less likely as not related to service-connected cholecystectomy.

In a June 2010 notice of disagreement, the Veteran asserted that during service his surgeon suggested that he must have received a severe blow or impact injury to the abdomen in the past year that caused intense pain and subsequent digestive issues.  The Veteran stated he reported to him his initial injury and the surgeon stated that this injury caused his gallbladder to stop functioning and impacted other related body functions.  He would develop some limitation and complications due to the exploratory surgery.  The Veteran asserted he began seeing his private physician for abdominal pain, digestive issues, constipation, and bleeding hemorrhoids in 1968.  He asserted he was told that his medical issues were related to his surgery in the Navy.  The Veteran claimed that his current conditions are secondary and aggravated by his events in service. 

In a July 2010 letter, S. E., D.O., stated that in 1962 during service the Veteran was operating a large caliber projectile launcher.  This caused high velocity impact to his abdominal area.  Subsequently, this high velocity impact caused him to have internal injuries including a laceration to the fundus of the stomach, as well as damage to the gallbladder and structure of the liver.  He sought medical treatment at that time which required an emergency cholecystectomy.  Since that time, he had had increasing problems with abdominal pain, bloating, distention, and continued problems alternating between diarrhea and constipation.  At a fairly recent evaluation, he was noted to have hepatomegaly.  Since that time, his symptoms had continued to increase or worsen.  The physician noted that prior to this injury the Veteran had no gastrointestinal problems.  It raised suspicion that indeed the injury he sustained and the surgery that followed afterward participated in his medical problems that he was dealing with now.  The doctor disagreed with the April 2010 VA examiner's opinion.  He asserted that it appears the VA examiner failed to consider all of the information including the pre-injury, the post-surgical repair, and the subsequent years of problems that have existed since that time.  In his opinion the impact that the Veteran sustained, subsequent surgery, and the years following raised a high index of suspicion that the problems he continued to have with abdominal pain, constipation, diarrhea, GERD were directly related to the incident/injury in question that occurred in 1962.

During an August 2013 VA examination, the Veteran reported he was diagnosed with diverticulosis in 2003 or 2004.  He complained of chronic constipation associated with nausea for many years.  He also complained of chronic problems with digestion, described as painful bloating after eating certain foods.  He claimed this had been present for many years.  The examiner noted that medical records indicated he was hospitalized in 2012 for diverticulitis.  A colonoscopy report dated in 2006 indicated diverticulosis of descending colon and sigmoid colon, and internal hemorrhoids.  The examiner determined the Veteran's diverticulitis was not incurred during service as there is no medical evidence that this condition was present prior to cholecystectomy in 1964.  The earliest documentation of this condition in medical records was on colonoscopy in 2006.  Furthermore, the examiner found cholecystectomy which was done in 1964 could not medically be expected to have any contributory effect on this condition.

During an August 2013 VA liver examination, the examiner noted there was considerable discrepancy between the Veteran's reported history and the reports in the medical records, seen on ultrasounds in 2005 and 2010.  The Veteran reported he had "liver distention" as a result of the cholecystectomy surgery done in 1964.  It was not clear to the examiner what he meant by the term "liver distention."  Medical records indicate he had ultrasounds in 2005 and 2010 which showed mild hepatomegaly with markedly echogenic liver due to fatty infiltration or hepatocellular disease.  His liver enzymes were not elevated and he had no other symptoms of active liver disease.  The examiner reviewed the claims file and highlighted that the medical records indicate the Veteran was noted to have hepatomegaly on clinical exam in 1963 when he developed jaundice.  This resolved over the next few weeks, and he was not noted to have continued hepatomegaly.  Notes from his hospitalization for cholecystectomy do not report hepatomegaly.  The report concerning his surgery does not report any abnormality in the appearance of the liver.  Ultrasounds from 2005 and 2010 noted mildly enlarged liver with marked echogenicity.  The Veteran was asked to explain what he meant by this term, as it is not a usual term used for any diagnosis.  He reported he had "liver distension due to fatty liver."  Therefore, it was assumed he meant hepatomegaly which was reported in two ultrasound reports from 2005 and 2010: mild hepatomegaly with markedly echogenic liver, secondary to fatty infiltration and/or hepatocellular disease.  The examiner note that there was no medical evidence to support a claim that the mild hepatomegaly reported in these ultrasounds was in any way a result of or aggravated by the cholecystectomy performed in 1964.

During an August 2013 VA hemorrhoids examination, the examiner noted a diagnosis of hemorrhoids since 1963.  The Veteran reported he has had hemorrhoids for many years, associated with chronic constipation.  He claimed he began to have constipation after cholecystectomy surgery in 1963.  The Veteran declined a physical examination.  The examiner determined the Veteran's hemorrhoids were not incurred in service as there is no medical evidence of any complaints of hemorrhoids while the Veteran was in service.  Furthermore, the examiner noted that cholecystectomy surgery would not be expected to cause or aggravate this condition.

In a November 2013 letter, the Veteran continued to assert he had an injury in service in 1963 which led to his current disorders.  He stated that after his claimed injury, he did not seek medical attention, but was given light duty for a number of weeks.  He reported that he saw a doctor after returning to San Diego and was assured the pain would "go away" with time.  He asserted that from the day of the injury forward, his internal organs began to decrease in functionality and his digestive system was completely upset.  The Veteran stated that after the surgery, the surgeon concluded that more likely than not, the severe blow to the abdomen cause by the loose projectile did cause a detriment and injury to the functionality of his gastric system.  His conclusions were that the Veteran would have future medical issues with digestion because the absence of the gall bladder did create conditions when he had too much or less than required juices to aid digestion.  The Veteran claimed to have been hospitalized due to diverticulosis in 1984.  However, he is unable to obtain private medical records more than 7 to 10 years out which would support his claims. 

The Veteran testified before the undersigned Veterans Law Judge in a June 2014 videoconference hearing.  He testified as to his claimed injury.  He asserted he had problems since that point. It was 15 months until he had surgery on his abdomen.  Prior to service, his family physician indicated the Veteran had a peptic ulcer.  After the injury, probably within two weeks, things began to change and he felt nauseous, not well, and like something abnormal was going on in terms of digestion. He stated that the nausea and liver issues did not begin until after he left the military.  The Veteran claimed that his VA doctors have suggested that these issues were related to the initial injury in service.  The Veteran reported his hemorrhoids started two years after his in-service surgery.  The Veteran asserted that his injury caused him to be constipated, and that caused his hemorrhoids.  The Veteran asserted he first went to the VA for his complaints in 1969.  He also stated that his private treatment records from that time are unavailable. 

During a September 2014 VA examination, the examiner noted a diagnosis of internal or external hemorrhoids.  After a physical examination, the examiner opined that the Veteran's hemorrhoids less likely as not had their onset during service or are otherwise etiologically related to the Veteran's military service.  The examiner reviewed the claims file and stated that the STRs do not contain any documentation of rectal bleeding or hemorrhoids.  This problem is not truly documented in the file until the Veteran's lower gastrointestinal bleed in 2012, when blood clots were noted on colonoscopy as well as internal hemorrhoids.  The examiner also considered some private medical billing information that the Veteran brought with him for review, which includes several visits in April 1985 to Dr. Britton West, a colorectal surgeon in Fort Worth, Texas for a sigmoidoscopy and incision/drainage of a perirectal abscess, but no further information was available.

During a September 2014 VA intestinal examination, the examiner noted that the Veteran reported diagnoses of IBS and diverticulitis since the 1960s.  The examiner reported that the Veteran indicated that he had had chronic problems with constipation-predominant IBS and diverticulosis/diverticulitis since the 1960s.  After a physical examination, the examiner determined it is less likely as not that the Veteran's diverticulosis and chronic constipation had their onset during service, were manifest within one year of service, or were otherwise etiologically related to medical service.  The examiner indicated that the claims file was reviewed and the STRs do not contain any documentation of diverticulitis or chronic constipation at all.  The claims file only documents these problems over the past several years.  The examiner reported that also after gall bladder removal, it is not unusual to have frequent diarrhea, especially after meals, but chronic constipation is not found as a side effect of this surgery.

During a September 2014 VA liver examination, the examiner noted diagnoses of hepatitis A and increased liver size and echogenicity.  The examiner reported that the Veteran indicated that he had had chronic right sided abdominal pain since the 1960s.  She stated the Veteran has nausea and right upper quadrant pain as symptoms of a liver disorder or disease.  After a physical examination, the examiner noted that the STRs initially diagnosed infectious hepatitis in the Veteran in 1963-64, but then changed the diagnosis to chronic recurrent cholecystitis.  The examiner reported the Veteran's current increased liver size and echogenicity was probably due to fatty liver, which was not related to his in-service gall bladder problem at all.  Repeat liver ultrasound was performed, and it once again showed mild hepatomegaly suggestive of diffuse hepatic steatosis and/or non-specific hepatocellular disease.  Hepatitis lab studies reveal no evidence of hepatitis A or B, but there was positive evidence of hepatitis C; however viral RNA and hepatitis C viral load tests were drawn and pending.  The examiner stated that it was practically impossible to say when the Veteran first manifested serum evidence of exposure to hepatitis C, but with his military history of jaundice and abdominal pain, it was possible that the exposure did occur in service.  An October 2014 VA addendum indicates that additional lab studies revealed hepatitis C virus TAQ on September 19, 2014, < 43 IU/ml and thus, the disease was not currently active.

A private January 2015 CT scan of the abdomen showed extensive diverticulosis of the sigmoid and distal descending colon-with a focal area of bowel wall thickening and surrounding soft tissue stranding in the sigmoid colon, likely representing acute diverticulitis.

III.  Analysis

Here, although the evidence shows that the Veteran has been diagnosed with hemorrhoids, diverticulitis, and liver disease, the evidence does not show that they are related to his military service.  Ultimately, the Board finds that the most persuasive evidence of record is the September 2014 VA examiner's opinions.  This examiner considered the Veteran's reported history and the aforementioned evidence in the service treatment record, as well as the post-service treatment.  The rationale was that there were no complaints of injury or hemorrhoids, diverticulitis, and liver distention disorder in his STRs.  There is no mention of his claimed in-service injury on examination and medical history report in February 1963, when he initially complained of abdominal pain, and when he was subsequently treated with a cholecystectomy.  Furthermore, although the Veteran asserts otherwise, there is not probative evidence of hemorrhoids, diverticulitis, and liver distention in service, upon separation from service, or in close proximity thereto.  

The only evidence that suggests that current hemorrhoids, diverticulitis, and liver distention disorders are related to service or in-service injury is letters from the Veteran's treating physician, S. E., D.O., and the January 2010 letter from J. W., M.D.  However, the Board finds the opinions less probative as to the issue of the etiology of the Veteran's claimed disorders.  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Here, the February 2005 private physician stated the Veteran's abdominal pain and symptoms which stated that high velocity impact injury that he had while he was in the service 'could have' caused him to have the chronicity and abdominal pain that he is now suffering and that many of his symptoms appear to be secondary to a traumatic injury that happened years ago.  The opinion is couched in language too speculative to be probative.  In the January 2010 letter, J. W., M.D., stated the Veteran has had chronic right sided abdominal pain and chronic constipation since his in-service surgery.  However, she gave no diagnosis to account for these symptoms.  She also noted diagnoses of hemorrhoids and diverticulosis, but gave no etiology opinion for those disorders.  Finally, the July 2010 letter from S.E., D.O., indicated that there was a "high index of suspicion" that the Veteran's problems with abdominal pain, constipation, and diarrhea are directly related to the incident and injury in service.  However, this examiner also failed to give an etiology opinion for the Veteran's diagnosed hemorrhoids, diverticulitis, and liver distention and failed to link any of his symptoms to these specific diagnoses.  Thus, the February 2005, January 2010, and July 2010 statements are considered to have lesser probative value than the August 2013 and September 2014 VA opinions as to establishing a nexus between a current hemorrhoids, diverticulitis, and liver distention and service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  Thus, the lack of any objective evidence of hemorrhoids, diverticulitis, and liver distention complaints, symptoms, or findings for more than 25 years between the end of his active duty and his claims for service connection is itself evidence which tends to show that these disabilities did not have its onset in service or for many years thereafter.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Though the Veteran complained of abdominal pain in service, the diagnoses were spasmodic pyloric valve, peptic ulcer, mild gastroenteritis, and chronic cholelithiasis.  Furthermore, during the March 1969 VA examination, the Veteran failed to describe any gastrointestinal problems, except for flatulence, and failed to report any abdominal injury in service.  The Board finds it reasonable to conclude that had the Veteran been experienced an in-service injury preceding his complaints and on-going gastrointestinal or colon problems since service that he would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed hemorrhoids, diverticulitis, and liver disorder manifested by distension are credible.  The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of post-service medical treatment related to the Veteran's claims, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements which have been found not credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran additionally has argued, however, that his current hemorrhoids, diverticulitis, and liver distention are the result of his in-service status post-operative cholecystectomy.  Again, though, there is no competent and credible evidence - including especially medical evidence since specifically required in this particular instance - linking the Veteran's current hemorrhoids, diverticulitis, and liver distention to his service-connected status post-operative cholecystectomy (any component of it or in combination).  In fact, to the contrary, the August 2013 VA examiner determined it was less likely than not that the hemorrhoids, diverticulitis, and liver distention were caused or aggravated by the service-connected status post-operative cholecystectomy.  There is no competent medical opinion refuting the VA examiner's conclusions or otherwise indicating that any of the current hemorrhoids, diverticulitis, and liver distention is etiologically related to the Veteran's service-connected disability.  Therefore, service connection for his claimed hemorrhoids, diverticulitis, and liver disorder on a secondary basis also is not warranted.

The Board acknowledges the Veteran's belief that he has a hemorrhoids, diverticulitis, and a liver disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

The VA examiners' opinions are highly probative, as they represent the conclusions of medical professionals, and are supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of gastrointestinal disorders, he does not have the training or expertise to render a competent opinion as to whether his claimed disorders are related to any incident of service or a service-connected disability as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion by itself is not legally sufficient to support his claim and is outweighed by the VA examiners' conclusions to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied.



ORDER

Entitlement to service connection for a liver disorder claimed as liver distension, including as secondary to service-connected status postoperative cholecystectomy, is denied.

Entitlement to service connection for a disability manifested by hemorrhoids, including as secondary to service-connected status postoperative cholecystectomy, is denied.

Entitlement to service connection for diverticulitis with right-sided abdominal pain and chronic constipation, including as secondary to service-connected status postoperative cholecystectomy, is denied.

REMAND

For the issue of service connection for disorder manifested by nausea, the Board finds the AOJ failed to comply with the prior remand.  Specifically, the Board requested additional development to verify the Veteran's claimed chronic nausea, and that the AOJ issue a supplemental statement of the case (SSOC).  Although the Veteran was afforded a VA examination in September 2014, and the examiner noted intermittent nausea as a symptom of GERD and liver disease, there is no specific opinion addressing whether the Veteran's nausea is a manifestation of some other chronic disorder for which service connection is possible, or whether this is solely a chronic manifestation of an already service-connected disorder to include the now service-connected GERD and/or an established diagnosis of a nonservice-connected disability.  Clarification is sought in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the case to the September 2014 VA compensation and pension examiner (or another suitable examiner if that examiner is unavailable) for an addendum opinion with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran has a current separately diagnosable chronic disorder manifested by nausea (other than diverticulitis, a liver disorder, or GERD), and, if so, whether such disorder is at least as likely as not causally related to service.  The lay evidence of record should be considered in making a determination.

The examiner should indicate in his or her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Thereafter, undertake any other indicated development, and then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


